Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 29-59 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, alone or in combination, discloses providing at least two images of a head of a subject, wherein the at least two images are calibrated with respect to one another, wherein the at least two images are recorded from different directions of view, and wherein geometric parameters describing a position of eyes of the subject are ascertained by a geometric determination of position; providing a three-dimensional data record describing geometric parameters of a spectacle frame, wherein the geometric parameters of the spectacle frame and the geometric parameters describing the position of the eyes of the subject are related to one another by a rigid transformation; calculating the centration parameters from the geometric parameters describing the spectacle frame and describing the position of the eyes of the subject; and providing the data record describing the geometric parameters of the spectacle frame as at least one three-dimensional point cloud.

Most Pertinent Prior Arts:
US 2015/0055085



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.